Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 12, reference to “second trigger” is indefinite as there is no reference to a “second trigger” in claim 1 from which claim 12 depends from, thus rendering the claim(s) indefinite.  Claim 13, which depends from claim 12, inherits this indefiniteness and rejected under the same grounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP2019032169) (Equivalent to USPGPUB 20200169842 which document is utilized herein only for description and citation purposes).
For claim 1 (and similarly for claim 15), Yamaguchi discloses a method (and system) for calibrating a position detection of a portable key element 10 by an access control system 100 for a motor vehicle 1 (Fig. 1), wherein the access control system 100 (FIG. 3) comprises a detection device 102 configured to detect a position of the key element 10 relative to the motor vehicle by radio (para [0043]), comprising the steps (FIG. 8): generating a first trigger signal (S200) when the key element 10 is located in a first position relative to the motor vehicle 1; detecting a first signal strength in response to the first trigger signal (S203)-(S204); and determining a first correlation of signal strength and distance of the key element 10 relative to the motor vehicle 1 depending on the first signal strength at the first position (S205)-(S206) (para [0083]-[0086]).
As per claim 14, Yamaguchi is further considered to encompass calibrating a position detection of at least a first and a second portable key element, e.g., 10a, 10b, 10c, by the access control system for a motor vehicle 100, wherein for each key element, 10a, 10b, 10c, an associated correlation of signal strength and distance of the key element relative to the motor vehicle is determined (para [0054]).
As per claim 19, Yamaguchi is further considered to teach wherein the key element 10 is configured as at least one of a radio key, a smartphone, a smartwatch, a key card, an RFID chip, or a remote control, e.g., smartphone (para [0020]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.  For a description of Yamaguchi, see the rejection, supra.  
For claim 7, while Yamaguchi remains expressly silent as to what “type” or radio signal is used, 
Official Notice is taken that Bluetooth low energy (BLE) is notoriously old and well known as a radio standard, and as such, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have utilized the Bluetooth low energy (BLE) standard in Yamaguchi to detect the key element 10, as it was well known and conventional in this field of endeavor.
With respect to claims 12 & 13 and manually generating a trigger signal by actuating a trigger (button) on the key element, Official Notice is taken that actuating buttons on a remote key, e.g., key fobs, garage door openers, remotes, to manually trigger a signal, was a notoriously old and well known concept, and as such, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided such a manual trigger on the key element 10 of Yamaguchi, for the purpose of providing a simple, reliable device to initiate a trigger signal, as was conventional and well known in this field. 

Claim(s) 2-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of CN110239485A) (hereinafter ‘485) (see also the partial English translation of this document enclosed).
For claim 2, Yamaguchi remains expressly silent as to the method: “generating a second trigger signal when the key element is located in a second position relative to the motor vehicle; detecting a second signal strength in response to the second trigger signal; and determining a second correlation of signal strength and distance of the key element relative to the motor vehicle depending on the first signal strength at the first position and the second signal strength at the second position.”
The ’485 document discloses at least as shown in FIG. 11, the coordinate position of each communication module is pre-stored in the main control module; this step includes the following sub-steps: sub-step 2011, according to the coordinate position of each communication module and the corresponding communication module the signal strength of the searched communication signal is calculated, and the first distance between the mobile terminal and each communication module is calculated. Sub-step 2012, identifying a target distance that satisfies the first preset condition from the plurality of distances. The target distance includes at least a minimum first distance of the plurality of distances. Sub-step 2013 calculates the communication power of the mobile terminal according to the signal strength of the communication signal searched by the communication module corresponding to the first distance, which may correlate to the first signal strength in the first position of the key element relative to the vehicle.  Further, (Step 407) (FIG. 13) wherein this step measures, by a time-of-flight ranging unit, a second distance between itself (the vehicle) and the human body, presumed to be holding the mobile terminal, which is equivalent to “generating a second trigger signal when the key element is located in a second position relative to the motor vehicle; detecting a second signal strength in response to the second trigger signal,” while Step 408 determines a location of the mobile terminal according to the direction, the first distance, and the second distance, and control the vehicle to open/close according to the location.  In combination, the communication module and the visual module are combined to realize the positioning of the mobile terminal carried by the human body, thereby improving the positioning accuracy.  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the method of Yamaguchi to have generated a second trigger signal when the key element is located in a second position relative to the motor vehicle; detecting a second signal strength in response to the second trigger signal, and utilize data from both triggering signals in order to improve the positioning accuracy between the vehicle and key element, as suggested by ‘485.
Further, as for claim 3, modified Yamaguchi is further considered to disclose wherein at least one of the key element 10 or the detection device 1 comprises at least a first antenna and a second antenna, e.g., antennas 100a-100e, which are displaced inside and outside the vehicle 1, wherein signal strengths are detected for each antenna and the first and second correlations of signal strength and distance of the key element 10 relative to the motor vehicle 1 is provided based on the detected signal strength of the respective antennas, as described by Yamaguchi (see para [0027], [0043]).
With respect to claims 4 & 5, modified Yamaguchi is considered to encompass “wherein the first and second correlations of signal strength and distance of the key element relative to the motor vehicle are determined also based on a radio shielding of at least one of the first or second position,” “wherein the shielding comprises a vehicle body and respective arrangement of the first and second antennas in the motor vehicle,” such that it would have been readily apparent to and therefor obvious to a skilled artisan, that relative locations of the antennas relative to the vehicle body would have affected first and second correlations of signal strength and distance of the key element relative to the motor vehicle, and compensation for this shielding would have been provided through routine engineering experimentation, and readily optimized for accurate positioning calculations.
As for claim 6, modified Yamaguchi is further considered to encompass wherein at least one of the first and second determined correlation is stored in a database device, e.g., “storage section” 105 (FIG. 3).
As for claim 8, modified Yamaguchi is further considered to encompass wherein “at least one of the first and second trigger signal is automatically generated when the key element is located in at least one of the first or the second position,” step S200 is considered to occur “automatically when the mobile terminal is within a certain distance threshold (para [0077]-[0079]).
With respect to claim 9, while Yamaguchi remains expressly silent to a “sensor device” that 
“detects at least one of the position of the key element or a position of a carrier of the key element relative to the motor vehicle and the respective trigger signal is generated depending on the at least one of the detected position of the key element or the position of the carrier,” document ‘485 further discloses sensor device comprising a “visual module” 22 (FIGs. 5-6) including a camera and a time-of-flight ranging unit (TOF), which sensor is capable to “detect at least one of the position of the key element or a position of a carrier of the key element relative to the motor vehicle and the respective trigger signal is generated depending on the at least one of the detected position of the key element or the position of the carrier.”  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided such a sensor device within the system of Yamaguchi, in order to save power so that the communication device 100 does not have to constantly monitor for signals from a mobile device 10, as the sensor described in ‘485 is only triggered, when a person approaches into a certain distance threshold. 
As for claim 10 (and similarly for claim 16), modified Yamaguchi in view of ‘485 further encompasses wherein the respective trigger signal is automatically generated by at least one of manually opening an access element of the motor vehicle, starting an engine, sitting on a vehicle seat, or a sensor for detecting a surrounding area of the motor vehicle, e.g., a sensor for detecting a surrounding area of the motor vehicle. It is noted that automatically sending a trigger signal would have been routinely obvious to a skilled artisan, for the convenience of the user, which is a known design goal in this art, and would have been readily provided for.
As per claim 11, modified Yamaguchi in view of ‘485 is considered to encompass wherein the “sensor for detecting a surrounding area of the motor vehicle comprises at least one of a camera or an ultrasonic sensor,” e.g., camera, as previously described by ‘485, in claim 9, supra.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Wei et al (CN102602363) (hereinafter “Wei”).
For a description of Yamaguchi, see the rejection(s), supra.
With respect to claim 16, Yamaguchi remains expressly silent as to an actual “sensor device configured to automatically generate the first trigger signal when at least one of the key element or a carrier of the key element is located in the first position relative to the motor vehicle.”
In the same field of endeavor, Wei discloses a vehicle keyless entry system which includes various sensors, (para [0057]; FIG. 1) including seat sensor, door lock sensor, start/stop button, seat sensor(s) mainly detects whether there are people in the car and their position; door lock sensor(s) and start/stop button are mainly responsible for sensing the driver's trigger action and generating the corresponding trigger signal is input to the main controller, wherein for each action of the driver sensed by the sensors, trigger signals are transmitted to the main controller, to activate an action (para [0016]).
From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the system of Yamaguchi with a sensor device configured to automatically generate the first trigger signal when at least one of the key element or a carrier of the key element is located in the first position relative to the motor vehicle, as taught by Wei, to give the user more convenience and control, as is the norm in this field. 
Further, with respect to claim 17 modified Yamaguchi in view of Wei further discloses wherein the sensor device comprises at least one of a seat occupancy sensor, a door opening sensor, an engine start sensor, a sensor of a driver assistance system, or a sensor of an autonomous driving system, e.g., seat occupancy sensor, door opening sensor, engine start sensor, etc. (para [0016]).
The teachings of Wei and the rationale of claim 16 are incorporated herein. 
Further, with respect to claim 18 modified Yamaguchi in view of Wei remains expressly silent as to the sensor comprises at least one of a camera, radar, lidar or ultrasonic sensor, however, Official Notice is taken that all of the sensors, i.e., camera, radar, lidar or ultrasonic sensor, are notoriously old and well known, and the use of any of these sensors, would have been readily apparent, and obvious to a skilled artisan, as they are all conventionally well-known in this field. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as set forth on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
November 9, 2022